DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on March 30, 2022. Claims 1, 11, 18 and 21 have been amended, claim 2, 7-8, 12 and 16-17 have been canceled, and claims 22-24 have been added
Currently claims 1, 3-6, 9-11, 13-15 and 18-24 are pending. Claims 1, 11 and 18 are independent.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on March 30, 2022 has been entered.

Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The claim objection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
The 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments to claims 1, 11, 18 and 21 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1, 3-6, 9-11, 13-15 and 18-24  has been maintained.
Response to Arguments
Applicant’s arguments field on March 30, 2022 have been fully considered but they are not persuasive.
In the Remarks on page 13, Applicant argues that the cited references fail to teach or suggest each and every limitation of the claims. However, applicant’s argument is directed to a general allegation that cited references fail to teach or suggest each and every limitations without specifically pointing out how the language of the claims patentably distinguishes them from the references. 


In the Remarks on page 16, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that Applicant maintains Example 37 is both relevant and informative to the claimed invention. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. One thing in Example 37 was sufficient to constitute the “significantly more” because Example 37 alters the user interface of an operating system, which is not practically perform in the human mind, or using a pen and paper. Here, Applicant’s claim recites generating and displaying a visual alert on a user interface of a user device and generating an audible alert through a speaker of the user device, is using the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., L.L. C. v. Sun Life Assurance Co. of Can. (US.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) ("[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.").
With respect to Example 42. The claim as a whole, the content server converting the non-standardized updated information [from different hardware and software platforms] into a standardized format, which integrates the method of organizing human activity into a practical application. In contrast, Applicant’s computing device, for using the machine learning algorithm to determine which selected indicators, computing a no-show probability, generating a mitigating response automatically when the no-show probability computed exceeds a predetermined threshold, and the machine learning algorithm adjusts the metric used to weight each of the at least one selected indicators, is merely adding the words “apply it” with an abstract, or mere instructions to implement an abstract idea on a computer is NOT enough to qualify as “significantly more”. With this regard, the courts have held that a process defined simply as using a computer and memory to perform a series of mental steps that people can and regularly do perform in their heads. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (C.C.P.A. 1982).



Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3-6, 9-11, 13-15 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 11 and 18 recite limitations based on the “when” condition have been held that conditional language does not narrow the claims because they can be omitted, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted elements are: what steps, if any, are taken when the no-show probability does not exceed a predetermined threshold. Examiner assumed all conditions are true for the purpose of examination. Clarification is required.
As understood, the dependent claims are also rejected for the same reason as each depends on the rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 9-11, 13-15 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1, 3-6, 9-10, 19 and 22 are directed to a system comprising a processor and non-transitory computer readable storage medium, which falls within the statutory category of a machine; Claims 11, 13-15, 20 and 23 are directed to a method for predicting medical no-shows, which falls within the statutory category of a process; and claims 18, 21 and 24 are directed to a non-transitory computer-readable storage medium containing instructions executable by a processor, which falls within the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55. 
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 11 recites limitations of “identifying a scheduled appointment, identifying one of a plurality of patients stored in a patient database, training a machine learning algorithm vis reinforcement learning using historical patient data, determine which selected indicators [] to be used in calculating a no-show probability, computing a no-show probability for the patient identified for the scheduled appointment via a probability algorithm, generating a mitigating response when the no-show probability computed exceeds a predetermined threshold, then generating and displaying a visual alert, generating an audible alert, and adjusts the metric used to weight each of the at least one selected indicators.” The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, “a user device” and the term “automatically”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the claim encompasses the user manually identifying a scheduled appointment, identifying one of a plurality of patients stored in a patient database, computing a no-show probability for the patient identified for the scheduled appointment, and generating a mitigating response and providing an alert whether visual or audible. The dependent claims recite the similar limitations including changing a scheduling of at least one patient appointment, sending the patient identified for the scheduled appointment a reminder message, allowing an appointment for another patient to be scheduled at the same time, does not take the claim limitations out of the mental processes grouping. Thus, the claims recites an abstract idea. 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 11 recites the additional elements of “a processor”, “a user device”, “a patient database”, “a machine learning algorithm” and the term “automatically”. These additional elements are recited at a high level of generality, when given the broadest reasonable interpretation to one skill in the art, they are no more than generic computer components and mathematical algorithm. The generic machine-learning algorithm replicates mental processes of human being to decide which selected indicators to be used, and to adjust the metric used to weight the selected indicators. See Electric Power Group, 830 F.3d at 1345 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). Thus, these additional elements, when considered individually or in an ordered combination with the claim limitations, do not reflect an improvement to the functioning of a computer itself, or another technology or technical field, or imposes any meaningful limits on practicing the abstract idea. Accordingly, the additional elements do not integrate the recited judicial exception into a practical application, and the claims are directed to the abstract idea. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 11 recites the additional elements of “a processor”, “a computational device”, “a patient database”, “a machine learning algorithm” and the term “automatically”. These additional elements are recited at a high level of generality, when given the broadest reasonable interpretation to one skill in the art, they are no more than generic computer components and mathematical algorithm, at best, the processor may perform the step of displaying visual alert, sending a reminder message (e.g., email, SMS, or text) [over a network to the patient] to the computational device. However, the functions of displaying and sending/transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). See also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096-97 (Fed. Cir. 2016) (compiling and combining disparate information sources to generate a full picture of a user’s activity, identity, and frequency of activity in a computer network environment is not significantly different from ordinary mental processes). Thus, Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to “significantly more” than the abstract idea because they neither (1) reflects any improvements to the functioning of a computer itself, or another technology or technical field; (2) applies or uses of, a particular machine (MPEP 2106.05(b)); (3) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provides some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e). 
For the foregoing reasons, claims 11, 13-15, 20 and 23 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - system claims 1, 3-6, 9-10, 19 and 22, and product claims 18, 21 and 24 parallel claims 11, 13-15, 20 and 23 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-6, 9-11, 13-15 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vegas et al., (US 2020/0160986, hereinafter: Vegas), and in view of Ginsburg, (US 2020/0294640). 
Regarding claim 1, Vegas discloses a system for predicting medical no-shows, comprising: 
an appointment schedule (see ¶ 7-8); 
a machine learning algorithm (see ¶ 24-26);
a processor and non-transitory computer readable storage medium configured to execute instructions which determine a no-show probability (see Fig. 7, # 165; ¶ 6-9, ¶ 24, ¶ 58); wherein: 
the processor uses the appointment schedule to identify one of the plurality of patients stored in the patient database for a scheduled appointment (see ¶ 27, ¶ 30¶ 40-42, ¶ 60-61); 
the machine learning algorithm is trained via reinforcement learning using historical patient data comprising at least one of patient’s actual attendance rate (see ¶ 41, ¶ 55, ¶ 69-71);
the machine learning algorithm determines which selected indicators out of all possible selected indicators are to be used in calculating the no-show probability (see ¶ 26-28, ¶ 30, ¶ 39-42, ¶ 66-67, ¶ 71); 
the no-show probability of an identified patient for the scheduled appointment is determined based on at least one selected indicator which corresponds to the identified patient (see ¶ 54-57, ¶ 64, ¶ 70); 
each of the at least one selected indicators are weighted by a metric (see ¶ 28, ¶ 44, ¶ 55); 
the at least one selected indicator comprises at least a measurement of the identified patient’s engagement with a reminder (see ¶ 53, ¶ 59, ¶ 67);
the machine learning algorithm adjusts the metric used to weight each of the at least one selected indicators (see ¶ 26-28, ¶ 54-56, ¶ 58, ¶ 71); and
when the no-show probability exceeds a predetermined threshold (see ¶ 55-58), a mitigating response is automatically performed, the mitigating response comprising at least one of: 
a visual alert generated and displayed on a user interface of a user device (see ¶ 55-56, ¶ 70, ¶ 74), and 
an audible alert generated through a speaker of the user device.  

Vegas discloses a database a reference database; and the data for the prediction is made comes from the database (¶ 40, ¶ 50). Vegas further discloses the scheduled appointment with the likelihood of attendance associated to each patient (see ¶ 27, ¶ 30, ¶ 40-42, ¶ 60-61).
Vegas does not explicitly disclose the following limitations; however, Ginsburg in an analogous art for patient information management discloses
a patient database, which contains patient information associated with each of a plurality of patients (see ¶ 22, ¶ 25, and ¶ 33-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vegas to include teaching of Ginsburg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of patient data management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, Vegas discloses system for predicting medical no-shows of claim 1, wherein the mitigating response comprises changing a scheduling of at least one patient appointment in the appointment schedule (see ¶ 26, ¶ 34, ¶ 58).  

Regarding claim 4, Vegas discloses the system for predicting medical no-shows of claim 1, wherein the mitigating response comprises sending the patient identified for the scheduled appointment a reminding message for the scheduled appointment (see ¶ 32, claim 7).  

Regarding claim 5, Vegas discloses sending a reminder of the scheduled appointment to the identified patient (see claim 7). Vegas does not explicitly disclose the reminder message is sent via email or text messaging; however, Ginsburg discloses the system for predicting medical no-shows of claim 4, wherein the reminder message is sent via email, SMS, or text messaging (see ¶ 485-486). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vegas to include teaching of Ginsburg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of patient data management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, Vegas discloses the system for predicting medical no-shows of claim 1, wherein the mitigating response comprises allowing an appointment for another patient to be scheduled at the same time as the scheduled appointment (see ¶ 7-9).  

Regarding claim 9, Vegas discloses the system for predicting medical no-shows of claim 1, wherein the selected indicators corresponding to patient information comprise: 
a patient's demographics (see ¶ 24, ¶ 52); 
the patient's engagement history with an office leading up to the scheduled appointment (see ¶ 53, ¶ 60); 
a practice area of the office (see ¶ 33); 
a type of appointment scheduled (see ¶ 52, ¶ 70); 
the patient's actual attendance rate of past appointments (see ¶ 28, ¶ 42); 
scheduling information pertaining to the patient's past appointments (see ¶ 42); 
weather conditions during past appointments (see ¶ 24, ¶ 36); 
an identifier relating to who scheduled the appointment (see ¶ 25, ¶ 61); 
transportation commonly used by the patient (see ¶ 23, ¶ 29); 
diagnoses of the patient (see ¶ 4, ¶ 51, ¶ 59).
 
Vegas does not explicitly disclose the following limitations; however, Ginsburg discloses
payment and/or insurance history of the patient (see ¶ 25, ¶ 31, ¶ 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vegas to include teaching of Ginsburg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of patient data management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 9 merely describes the patient information is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 10, Vegas discloses the system for predicting medical no-shows of claim 1, wherein the no-show probability is calculated according to a predetermined schedule (see ¶ 55, ¶ 58).  

Regarding claim 11, Vegas discloses a method for predicting medical no-shows performed by a processor of a computing device, comprising: 
identifying a scheduled appointment from an appointment schedule (see ¶ 7-8); 
identifying one of a plurality of patients stored in a patient database containing information pertaining to each of the plurality of patients, the identified patient corresponding o the scheduled appointment (see ¶ 27, ¶ 30, ¶ 40-42, ¶ 60-61); 
training a machine learning algorithm via reinforcement learning using historical patient data comprising at least one of patient’s actual attendance rate (see ¶ 41, ¶ 55, ¶ 69-71);
using the machine learning algorithm to determine which selected indicators out of all possible selected indicators are to be used in calculating the no-show probability (see ¶ 26-28, ¶ 30, ¶ 39-42, ¶ 66-67, ¶ 71); 
1306040012US computing a no-show probability of the identified patient identified for the scheduled appointment based on at least one selected indicator which corresponds to the patient information of the identified patient (see ¶ 54-57, ¶ 64, ¶ 70); and 
generating a mitigating response automatically when the no-show probability computed exceeds a predetermined threshold (see ¶ 55-58), the mitigating response comprising at least one of generating and displaying a visual alert on a user interface of a user device (see ¶ 55-56, ¶ 70, ¶ 74) and generating an audible alert through a speaker of the user device, wherein: 
each of the at least one selected indicators are weighted by a metric (see ¶ 28, ¶ 44, ¶ 55); 
the at least one selected indicator comprises at least a measurement of the identified patient’s engagement with a reminder (see ¶ 53, ¶ 59, ¶ 67); and
the machine learning algorithm adjusts the metric used to weight each of the at least one selected indicators (see ¶ 26-28, ¶ 54-56, ¶ 58, ¶ 71).

Vegas discloses a database a reference database; and the data for the prediction is made comes from the database (¶ 40, ¶ 50); Vegas further discloses the scheduled appointment with the likelihood of attendance associated to each patient (see ¶ 27, ¶ 30, ¶ 40-42, ¶ 60-61). 
Vegas does not explicitly disclose the following limitations; however, Ginsburg in an analogous art for patient information management discloses
a patient database (see ¶ 22, ¶ 25, and ¶ 33-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vegas to include teaching of Ginsburg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of patient data management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Vegas discloses the method for predicting medical no-shows of claim 11, wherein the mitigating response comprises changing a scheduling of at least one patient appointment in the appointment schedule (see ¶ 26, ¶ 34, ¶ 58).  

Regarding claim 14, Vegas discloses the method for predicting medical no-shows of claim 11, wherein the mitigating response comprises sending the patient identified for the scheduled appointment a reminding message for the scheduled appointment (see ¶ 32, claim 7).

Regarding claim 15, Vegas discloses the method for predicting medical no-shows of claim 11, wherein the mitigating response comprises allowing an appointment for another patient to be scheduled at the same time as the scheduled appointment (see ¶ 7-9).  
Regarding claim 18, Vegas discloses a non-transitory computer-readable storage medium containing instructions executable by a processor in order to predict medical no-shows, the instructions configured to:  
identify one of a plurality of patients stored in a patient database, the patient database containing information associated with each of the plurality of patients (see ¶ 27, ¶ 30, ¶ 40-42, ¶ 60-61);  
retrieve from an appointment schedule a scheduled appointment which corresponds to the identified patient (see ¶ 34-35, ¶ 61, ¶ 67-69); 
training a machine learning algorithm via reinforcement learning using historical patient data comprising at least one of patient’s actual attendance rate (see ¶ 41, ¶ 55, ¶ 69-71);
using the machine learning algorithm to determine which selected indicators out of all possible selected indicators are to be used in calculating the no-show probability (see ¶ 26-28, ¶ 30, ¶ 39-42, ¶ 66-67, ¶ 71); 
1306040012US compute the no-show probability of the identified patient identified for the scheduled appointment based on at least one selected indicator which corresponds to the patient information of the identified patient (see ¶ 54-57, ¶ 64, ¶ 70); and
automatically generate a mitigating response when the no-show probability computed exceed a predetermined threshold(see ¶ 55-58), a mitigating response is automatically performed, the mitigating response comprising at least one of a visual alert generated and displayed on a user interface of a user device (see ¶ 55-56, ¶ 70, ¶ 74), and an audible alert generated through a speaker of the user device, wherein: 
each of the at least one selected indicators are weighted by a metric (see ¶ 28, ¶ 44, ¶ 55); 
the at least one selected indicator comprises at least a measurement of the identified patient’s engagement with a reminder (see ¶ 53, ¶ 59, ¶ 67);
the machine learning algorithm adjusts the metric used to weight each of the at least one selected indicators (see ¶ 26-28, ¶ 54-56, ¶ 58, ¶ 71).


Vegas discloses a database a reference database; and the data for the prediction is made comes from the database (¶ 40, ¶ 50); Vegas further discloses the scheduled appointment with the likelihood of attendance associated to each patient (see ¶ 27, ¶ 30, ¶ 40-42, ¶ 60-61). 
Vegas does not explicitly disclose a patient database; however, Ginsburg in an analogous art for patient information management discloses
a patient database (see ¶ 22, ¶ 25, and ¶ 33-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vegas to include teaching of Ginsburg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of patient data management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19, Vegas discloses the system according to claim 1, wherein the measurement of the identified patient's engagement with the reminder comprises at least one of: 
a decision to opt in or out of email, voice, and/or SMS reminders; 
whether the reminder was deliverable; 
whether the reminder was responded to; 
whether the scheduled appointment was confirmed by the identified patient (see ¶ 26-27, ¶ 49); 
whether the scheduled appointment was added to a personal calendar of the identified patient; and 
whether the identified patient tested their video connection in advance of a video appointment.  

Regarding claim 20, Vegas discloses the method according to claim 11, wherein the measurement of the identified patient's engagement with the reminder comprises at least one of: 
a decision to opt in or out of email, voice, and/or SMS reminders; 
whether the reminder was deliverable; 
whether the reminder was responded to; 
whether the scheduled appointment was confirmed by the identified patient (see ¶ 26-27, ¶ 49); 
whether the scheduled appointment was added to a personal calendar of the identified patient; and 
whether the identified patient tested their video connection in advance of a video appointment.  

Regarding claim 21, Vegas discloses the non-transitory computer-readable storage medium containing instructions according to claim 18, wherein the measurement of the identified patient's engagement with the reminder comprises at least one of: 
a decision to opt in or out of email, voice, and/or SMS reminders; 
whether the reminder was deliverable; 
whether the reminder was responded to; 
whether the scheduled appointment was confirmed by the identified patient (see ¶ 26-27, ¶ 49); 
whether the scheduled appointment was added to a personal calendar of the identified patient; and 
whether the identified patient tested their video connection in advance of a video appointment. 

Regarding claim 22, Vegas does not explicitly disclose the following limitations; however, Ginsburg discloses the system according to claim 1, wherein the machine learning algorithm is updated by comparing the no-show probability determined with information regarding whether the identified one of the plurality of patients showed up to the scheduled appointment (see ¶ 176, ¶ 182, claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vegas to include teaching of Ginsburg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of patient data management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 

Regarding claim 23, Vegas does not explicitly disclose the following limitations; however, Ginsburg discloses the method according to claim 11, wherein the machine learning algorithm is updated by comparing the no-show probability computed with information regarding whether the identified one of the plurality of patients showed up to the scheduled appointment (see ¶ 176, ¶ 182, claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vegas to include teaching of Ginsburg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of patient data management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 24, Vegas does not explicitly disclose the following limitations; however, Ginsburg discloses the non-transitory computer-readable storage medium containing instructions according to claim 18, wherein the machine learning algorithm is updated by comparing the no-show probability computed with information regarding whether the identified one of the plurality of patients showed up to the scheduled appointment (see ¶ 176, ¶ 182, claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vegas to include teaching of Ginsburg in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of patient data management, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kociubinski et al., (US 2010/0106517) discloses a method for medical scheduling and predicting a probability of a patient being late or being a no-show. 
Moses et al., (US 2015/0242819) discloses a method for scheduling appointments efficiently by generating predictive models using historical appointment data and using these models to predict in advance whether an appointment will be a no-show or a cancellation.
“Appointment Scheduling Under Patient No-shows and service Interruptions”, by Luo et al., Dependent of Statistics and Operations Research, University of North Caroline at Chapel Hill, NC 27599. Published online  in Articles in Advance July 13, 2012.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624